174 S.W.3d 49 (2005)
STATE of Missouri, Respondent,
v.
Maceo JACKSON, Appellant.
No. ED 85152.
Missouri Court of Appeals, Eastern District, Division one.
October 25, 2005.
Amanda R. Schehr, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Maceo Jackson ("Defendant") appeals the trial court's judgment entered in the Circuit Court of the City of St. Louis upon his conviction for two counts of possession of a controlled substance, criminal possession of a weapon and possession of a concealable firearm. Defendant contends that the trial court erred by: (1) permitting a witness to testify to a confidential informant's statements; and (2) accepting a guilty plea to unlawful possession of a concealable firearm in violation of double jeopardy. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 30.25(b).